Citation Nr: 0838109	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the veteran's 
discharge for his active duty from June 1968 to April 1971 is 
a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to June 
1968 and from June 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in July 2004.  

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2008; a transcript 
is of record. 

A review of the record shows that in an administrative 
decision dated in January 1980, the RO determined that the 
veteran's discharge under other than honorable conditions for 
his second period of service from June 1968 to April 1971 
applied to his entire service and barred him from receiving 
VA benefits.  The RO reasoned that although the veteran was 
discharged on June 29, 1968 with an honorable discharge, he 
was not eligible for complete separation at that time.  See 
38 C.F.R. § 3.13(a), (b) (1979) (providing that during the 
Vietnam era, a discharge to reenlist is a conditional 
discharge and that the entire period of service will 
constitute one period for character of discharge purposes) 
see also 38 U.S.C. § 101(18) (1976 & Supp. II 1978).  The 
veteran subsequently filed several claims for VA benefits.  
Correspondence to the veteran dated in May 1986 and December 
1989 showed that the RO continued to deny entitlement to VA 
benefits on the same basis.

It appears that the RO may have failed to consider the 
exception found in section 3.13(c).  That section provides 
that despite the fact that no unconditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13 (c) (1978). 

The veteran's DD 214 for his first period of service showed 
that he was inducted into the U.S. Army on August 7, 1967, 
presumably for a two-year term.  Thus, on August 7, 1969, the 
veteran seemingly would have been considered eligible for a 
discharge or release under conditions other than dishonorable 
at that time except for the intervening enlistment or 
reenlistment.  See Id. 

The issue before the Board at this time, however, is not 
whether the RO committed clear and unmistakable error in any 
of its previous decisions.  Instead, the only issue before 
the Board is whether new and material evidence has been 
submitted to reopen the claim presently before the Board 
since the RO last issued a final denial.  The Board, 
therefore, will only consider that issue and the appellant is 
advised accordingly.


FINDINGS OF FACT

1.  By an unappealed decision dated in June 1990, the RO 
denied the veteran's claim of entitlement to VA benefits 
because of his character of discharge.	

2.  Evidence submitted subsequent to the 	June 1990 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO decision of June 1990 is final.  38 U.S.C.A. § 
4005(c) (West 1982); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1983). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant as to the information and medical or lay 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  The VCAA includes a duty to assist 
the veteran in obtaining evidence in support of the claim.  
Id.  

Here, the resolution of the claim depends upon statutory and 
regulatory interpretation rather than on the factual 
evidence.  In such a situation, the VCAA has no effect.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Thus, 
the Board need not determine if VA met the duty to notify and 
the duty to assist requirements of the VCAA and the Board 
will proceed with appellate review.  Id.  

Legal Criteria and Procedural History

As noted above, the RO initially found the veteran's 
character of discharge to be a bar to VA benefits in an 
administrative decision dated in January 1980.  The veteran 
was notified of this decision in correspondence dated in 
January 1980.  He did not appeal that decision and it became 
final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1977).  The veteran subsequently filed 
several claims to reopen his previously decided claim.  Most 
recently, the veteran filed a claim in January 1990.  In 
correspondence dated in June 1990, the RO informed the 
veteran that he did not submit the evidence necessary to 
substantiate his claim and informed him of his appellate 
rights.  The veteran failed to appeal that decision and it 
became final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1989).  The veteran filed the 
instant claim on appeal in June 2004, which the RO denied in 
July 2004.  The appeal of that denial is now before the 
Board.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

Evidence of record at the time of the last final denial 
included a letter from the Department of the Army Office of 
the Adjutant General, dated in May 1977, showing that the 
Army upgraded the veteran's discharge for his second period 
of service from Under Conditions Other Than Honorable to 
Under Honorable Conditions (General), effective June 28, 
1977.  This discharge was made under the Department of 
Defense Discharge Review Program.  The evidence of record at 
the time of the last final denial also included a DD Form 215 
(Correction to DD Form 215 Report of Separation From Active 
Duty), dated in July 1978, reflecting this change in 
discharge status.  However, VA refused to recognize the 
upgrade because the discharge was upgraded by a Department 
Review Board rather than by a board of corrections.  
38 C.F.R. § 3.12 (2007).

Evidence associated with the claims file after the last final 
denial in June 1990 included copies of the veteran's 
discharge documents (DD Form 214s, DD Form 215) and the 
veteran's own statements and hearing testimony in support of 
his claim.  The discharge documents were in the claims file 
at the time of the last final denial in June 1990, thus, they 
are not new.  In written statements submitted by the veteran 
and offered at his Travel Board hearing, he essentially 
asserted that because he was discharged from his first period 
of service under honorable conditions, he was entitled to VA 
benefits.  Such statements, however, were of record prior to 
the last final denial (see e.g., veteran's statement dated in 
January 1990).  Statements of this type are cumulative of the 
evidence of record at the time of the last final denial and 
do not raise a reasonable possibility of substantiating the 
claim.


ORDER

New and material evidence having not been submitted to reopen 
the issue of whether the character of the veteran's discharge 
for his active duty from June 1968 to April 1971 is a bar to 
VA benefits, the claim is not reopened and the appeal is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


